Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/17/22 is acknowledged.
	The applicant has overcome the rejection to claims 1-3, 9, 10, 11-13, 19, and 20 under 35 USC 103 by amending claims 1 and 11.  The rejection of claims 1-3, 9, 10, 11-13, 19, and 20 under 35 USC 103(a) is withdrawn.
	
Response to Arguments
Upon further consideration, a new ground(s) of rejection is made in view of Nakazawa et al. (20170190328).
The indicated allowability of claims 2, 3, 12, and 13 is withdrawn in view of the newly discovered reference(s) to Nakazawa et al. (20170190328).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al. (20170190328).  Nakazawa et al. discloses (claims 1 and 11) a brake cylinder 5 capable of being configured to provide braking signaling to an automotive simulator (facultative) with a base (the vehicle), a brake pedal 2 pivotably connected to the base, a brake cylinder housing 50 including a master cylinder chamber 51s, a slave cylinder chamber R1, and a wall (figures 1,8) disposed between the master cylinder chamber 51s and the slave cylinder chamber R1, the wall defining at least one opening (channel 16) configured to provide fluid communication between the master cylinder chamber 51s and the slave cylinder chamber R1, a master piston 54s at least partially disposed within the master cylinder chamber 51s, the master piston 54s configured to pressurize fluid in the master cylinder chamber 51s when a brake pedal 2 is depressed, a slave piston 27a at least partially disposed within the slave cylinder chamber R1, and a pressure sensor 91 disposed in fluid communication with the slave cylinder chamber R1, the pressure sensor 91 configured to measure pressure in the slave cylinder chamber R1 and send a signal to a processor ECU indicating of movement of the brake pedal 2, a dampener housing positioned coaxially adjacent to the slave cylinder chamber R1, a slave piston rod (extending portion of the slave piston 27a in contact with dampener 27d1) at least partially disposed within the dampener housing, and a dampener 27d1,2 disposed within the dampener housing, wherein, when pressurizing fluid in the master cylinder chamber 51s, the master piston 54s is configured to drive fluid from the master cylinder chamber 51s to the slave cylinder chamber R1 via the at least one opening (channel 16) to increase pressure in the slave cylinder chamber R1, (claims 9 and 19) wherein pressure measurements of the pressure sensor 91 are directly proportional to depression displacement of the brake pedal 2, and (claims 10 and 20) the brake cylinder housing includes an attachment opening 5a4 configured to attach (via 5a41) the brake cylinder to a base (the vehicle).  
Regarding claims 2 and 12, Nakazawa et al. also discloses the axis of the master piston 54s and the axis of the slave piston 27a being parallel to each other.
Regarding claim 3 and 13, Nakazawa et al. also discloses that movement of the master piston 54s from the first master position to the second master position is in a first direction and drives movement of the slave piston 27a from the first slave position to the second slave position in a second direction, and movement of the master piston 54s from the second master position to the first master position is in the second direction and drives movement of the slave piston 27a from the second slave position to the first slave position in the first direction.  
Regarding claims 4 and 14, Nakazawa et al. discloses movement of the slave piston 27a from the first slave position to the second slave position compressing the dampener 27d1 and movement of the slave piston 27a from the second slave position to the first slave position decompressing the dampener 27d1.
Regarding claims 5 and 15, Nakazawa et al. discloses a master spring 56P connected to the master piston 54s, the master spring 56P configured to bias the master piston 54s towards the first master position in the second direction, and a slave spring 27b2,27b3 connected to the slave piston 27a, the slave spring 27b2,27b3 configured to bias the slave piston 27a towards the first slave position in the first direction.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al., as applied to claims 1 and 11 above, in view of Yoshizawa et al. (20130167526).  Nakazawa et al. discloses all of the claimed subject matter except for a brake pedal connector configured to attach to the brake pedal, and a brake arm adjuster configured to adjust the distance between the brake pedal connector and the master rod.
Yoshizawa et al. teaches for a brake cylinder 25 capable of being configured to provide braking with a base (the vehicle), a brake pedal 26 pivotably connected to the base, a brake cylinder housing 38 including a master cylinder chamber, a master rod 50 at least partially disposed within the master cylinder chamber, and that there is a brake pedal connector 52,46 configured to attach to the brake pedal 26, and a brake arm adjuster 51 configured to adjust the distance between the brake pedal connector 52,46 and the master rod 50 for the purposes of adjusting the orientation of the brake pedal.  See Yoshizawa et al. paragraphs [0037] – [ 0039].
Since Nakazawa et al. and Yoshizawa et al. are both in the same field of endeavor the purpose disclosed by Yoshizawa et al. would have been recognized in the pertinent art of Nakazawa et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the brake cylinder of Nakazawa et al. to include a brake pedal connector configured to attach to the brake pedal, and a brake arm adjuster configured to adjust the distance between the brake pedal connector and the master rod for the purposes of adjusting the orientation of the brake pedal.

Allowable Subject Matter
Claims 6, 7, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprises (claims 6 and 16) a block configured to limit axial movement of the slave piston in the second direction via contact with the dampener housing.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/17/22  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
November 16, 2022